Broyles, C. J.
This was a suit upon a policy of insurance to recover benefits for “total and permanent disability.” A verdict was returned in favor of. the plaintiff for $1442.36, and the defendant’s motion for a new trial (based upon the usual general grounds) was overruled. When this ease was previously before this court (41 Ga. App. 644) it was held that the plaintiff failed to carry the burden of showing total disability, and that a verdict was demanded in favor of the defendant. Upon the trial now under review the evidence adduced, while differing in some particulars from the evidence on the previous trial, again failed to show that the insured was totally disabled, and a verdict for the insurer was demanded. It follows that the court’s refusal to grant the defendant a new trial was error.

Judgment reversed.


Luke, J-, concurs. Blood-worth, J., absent on account of illness.